UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51872 GREAT PLAINS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0645394 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4th Road, Wildwood, Florida 34785 (Address of principal executive offices) (352) 561-8182 (Registrant’s telephone number, including area code) Not applicable. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of October 29, 2014 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II—OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 1 PARTI—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GREAT PLAINS HOLDINGS INC AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, December 31, (UNAUDITED) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventory Prepaid Expenses - Total Current Assets Property and Equipment Property and Equipment Less:Accumulated Depreciation ) ) Land Net Property and Equipment Other Assets Cost Method Investments - Total Other Assets - Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable and Accrued Expenses $ $ Convertible Debt (net of discount of $36,194 and $0) Total Current Liabilities Long-Term Liabilities Refundable Deposits - Total Long-Term Liabilities - Total Liabilities Stockholders' Equity Preferred stock, 20,000,000 shares authorized, $.001 par value,10,000 and 0 shares issued and outstanding, respectively 10 - Common stock, 300,000,000 shares authorized, $.001 par value,8,040,625 and 7,993,125 shares issued and outstanding, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 GREAT PLAINS HOLDINGS INC AND SUBSIDIARIES Condensed Consolidated Statements of Operations (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Sales Sales Revenue $ Total Sales Cost of Goods Sold Cost of Sales 42 Total Cost of Goods Sold 42 Gross Profit Operating Expenses Royalties ) 6 - Depreciation and Amortization 85 General and Administrative Total Operating Expenses Operating Loss ) Other Income (Expenses) Interest Expense ) Investment Income - - Total Other Income (Expenses) Net Loss Before Taxes ) Net Loss $ ) $ ) $ ) $ ) Loss per share of common stock (basic and diluted) $ ) $ ) $ ) $ ) Weighted average shares outstanding (basic and diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 GREAT PLAINS HOLDINGS INC AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (UNAUDITED) Nine Months Ended September 30, September 30, Cash Flows from Operating Activities Net Income (Loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and Amortization Debt discount amortization Contributions to capital - expenses paid by shareholders - Change in Operating Assets and Liabilities: Accounts Receivable 27 - Inventory Prepaid Expenses - Accounts Payable and Accrued Expenses ) ) Refundable Deposits Net Cash Used In Operating Activities: ) ) Cash Flows from Investing Activities Purchases of Property and Equipment ) - Patent - - Investments ) Net Cash Used In Investing Activities: ) - Cash Flows from Financing Activities Proceeds from Convertible Debt Notes Payable - Related Party - Payment to Related Party - ) Proceeds from the Issuance of Preferred Stock - Proceeds from the Issuance of Common Stock Net Cash Provided By Financing Activities: Net Change in Cash & Cash Equivalents ) Beginning Cash & Cash Equivalents Ending Cash & Cash Equivalents $ $ Supplemental Disclosures of Noncash Investing and Financing Activities Issuance of 10,000 common shares for property and equipment $ $
